Title: To James Madison from John Monroe, 29 January 1807
From: Monroe, John
To: Madison, James



Sir
Lexington Kentucky, Jany. 29, 1807

This letter will be handed you by Mr. Jessee Bledsoe who I do assure you is a Gentleman of considerable respectability & talents.  The object of his trip is (in my estimation) important, both to the U. States & himself.  I am told he is in possession of certain information of the spot where there is a most valuable lead mine in the Indiana territory.  Two Gentlemen of the name of Gist, one of whom I personally know, have been at the spot.  There information may be relied on.  I have no doubt of the existance of the fact, and that those Gentlemen have been at the mine.  Mr. Bledsoes object with the executive, is to obtain a licence to open and work the mine.  In compliance with his request I have taken the liberty to introduce him to your acquaintance.
This Country is in a state of considerable f present.  The citizens appear to have lost confidence in each other; nor do we know who to trust, since the developement of, what has been called, the Spanish question.  Those who formerly commanded the confidence of the people, almost without limits, are now suspected and dispised.  Nor do the people hesitate to charge some of the public functionaries with corruption and treasonable designs.  This suspicion has attached itself to the federal Judge of this District.  And it is now currently reported that he will not hold his Office very long.  Whether this Gentleman deserves the charge or not I can not decide.  Were I to decide from his efforts to Judge impartially and justly between the suitors in his Court, I should not hesitate to pronounce him innocent.  Nor does he in any part of his conduct appear to be actuated by any motives, but those which arise from a laudable desire to do his duty
Should the obloquy which is now heaped upon this Gentleman by all parties, and which is enforced with all the malignance which a corrupt and ambitious faction is capable of, induce him to resign his Office; I shall, sir, feel myself highly flattered in receiving the appointment.  The Executive have some little acquaintance with me; they can therefore form some Judgement of my fitness to fill the office.  Nor should I hesitate to exchange my present station on the State Judiciary for the one, so honorably filled at present in the federal department by the present Judge.
I do not feel myself incorrect when I assure you that Gen. Adair, late a Senator in Congress from this State was at the time of his services in Congress, a confidential  agent of Col. Burr.  I wish we may not have sent other traitors to Congress.  It is reported in this town, that Col. Burr had a private interview with a member of Congress, on the morning that member started for the City.  What was the result of that interview is not known.  I mention this fact to place the Executive on their Guard  My strong and uniform attachment to the Democratic party; and my great personal respect for the members who now compose the Executive departments, have rendered me particularly anxious for the success, honor & wellfare of the Executive.  The duration of our freedom depends on your success.
Let me entreat your pardon, Sir, for thus obtruding upon you.  The motives before discribed have compelled me to say what I have, with an irristable impulse.
Accept a tender of my high respect and should you believe I can serve you, let me beg you to command my efforts.  I am Sir with real esteem yr. Obd. Servt.

Jno. Monroe

